﻿It gives me great pleasure
to extend to Julian Hunte warm congratulations on his
election as President of the fifty-eighth session of the
General Assembly. I wish also to take this opportunity
to commend his predecessor for his invaluable
contribution to the success of the fifty-seventh session
of the Assembly. Allow me also to extend my sincere
appreciation to our Secretary-General, Mr. Kofi Annan,
for the great effort he has been making to maintain the
integrity of the United Nations in this difficult period
in the history of the Organization. I wish also to
commend the Secretary-General for his invaluable
contribution in enhancing humanitarian assistance,
fostering development cooperation and strengthening
our esteemed Organization.
I wish to preface my brief statement with sincere
appreciation for all those who have responded with
generous support to assist the people of Ethiopia to
overcome the consequences of a devastating and
extended drought, which put at risk more than a dozen
million of our compatriots. The responses from the
United Nations, the United States, the European Union
and many others were indeed as timely, as they were
generous. The people of Ethiopia are grateful for this
demonstration of solidarity.
We in Ethiopia are the first to realize that this
state of affairs in our country cannot continue. Our
people cannot be allowed to be vulnerable to famine
every other year because of drought. It is a must for us,
and a matter of national survival and dignity, to ensure
food security for our people in the shortest time
possible. But this can be done only when our people
are given respite for peace and are able to fully
concentrate on economic development.
We have come to be convinced that, for our
strategy on economic development and good
governance to succeed, we need to enhance our
capacity in human resources development and
institution-building. It is imperative for us to focus on
capacity-building and to make it a priority.
It has also been found critical that we expand
further our decentralization exercise, with a view to
empowering our people at the grass-roots level.
We have embarked on a fundamental shift in the
country’s foreign and national security policy, focusing
on the internal needs of our country and on ensuring its
viability, which can be realized only through rapid
economic development and the nurturing of democratic
governance.
Like many countries in our continent, and
perhaps more than most, Ethiopia has suffered at length
as the result of conflict and war and its consequences.
The internal causes of the absence of peace and
tranquillity in our country were removed, once and for
all, when the military dictatorship came to an end and
when we embarked upon laying the foundations for a
democratic and just society 12 years ago.
Until 1998, Ethiopia made great progress that, if
continued, would certainly have made us far more
prepared to withstand the consequences of the extended
drought last year and the year before. But the
Assembly recalls what befell Ethiopia in 1998. The
strong momentum we had managed to create for rapid
economic development was pushed off track by the
aggression we suffered in May 1998, which took us
two years to reverse. Having reversed the aggression,
Ethiopia showed its unflinching respect for the
principles of international law by taking the lead in
13

ensuring the signing of the Algiers Agreement. With
little hesitation, Ethiopia withdrew from territory that it
had seized in a counteroffensive to expel the invading
army from its territory and to make room for the
Temporary Security Zone, to which the United Nations
Mission in Ethiopia and Eritrea (UNMEE) was
subsequently deployed.
We have now come to the point at which the
United Nations will have to take greater interest to
ensure that the hopes and promises engendered by the
Algiers Agreement are fulfilled. The Agreement was
designed to lead to durable peace between Ethiopia and
Eritrea. It was not meant to punish the victim of
aggression. This is why Ethiopia has felt it necessary to
call on the Security Council to help us achieve the
hopes implicit in the Algiers Agreement.
Ethiopia is committed always to being a peaceful
country. We have always been second to none in our
commitment to the principles of international law. This
will remain one of our people’s distinguishing features.
This is a tradition we will continue to maintain and
foster. This is also how we intend to tackle the present
complications in the implementation of the Algiers
Agreement.
Few regions of the world have suffered as a result
of conflict as much as the Horn of Africa. We in
Ethiopia are committed, along with others in our
subregion, to change this existing reality. With the
progress that continues to be made in the peace process
to resolve the conflict in Somalia, we are today more
hopeful than ever that the long saga of the Somali
people might be about to end.
I wish to seize this opportunity to thank the
European Union, the United Nations and others for the
invaluable assistance that they have continued to give
to ensure the success of the peace process in Somalia.
Little progress could have been made without that
support. The frontline countries of the
Intergovernmental Authority on Development (IGAD)
will need even greater support for the success of the
peace process in Somalia, which is now entering into
its most critical phase.
We are also deeply encouraged by the peace
process aimed at resolving the conflict in the Sudan,
which has also entered into a very delicate phase. The
parties deserve to be commended for the great resolve
they are demonstrating in addressing the common
challenges they are facing. The Framework Agreement
on Security Arrangements for the Interim Period,
signed on 25 September between the two parties,
represents a major breakthrough, which will no doubt
help lay the foundation for more progress in other
areas. We would like to thank all those, the United
States Government in particular, who have made
contributions to the progress that has been made in the
peace process in the Sudan.
These developments show that the situation in the
Horn of Africa is not hopeless. The challenges we are
facing are nonetheless formidable. We in Ethiopia are
determined to contribute more than our share to assist
in the regeneration of our subregion, which has also
been the target of international terrorism. The
achievement of peace and national reconciliation in
Somalia is extremely critical in the fight against this
scourge as well. That is why all those who are willing
to join in the fight against international terrorism
should be automatically supportive of the peace effort
by IGAD in Somalia.
As a country from a region that has lost much and
has stayed far behind in development because of the
absence of peace, Ethiopia feels solidarity with all the
peoples of the Middle East who yearn for peace,
security and justice. As a people very close to the
Middle East, Ethiopia has close affinity with the people
of Palestine and with the people of Israel. It is our hope
that the suffering of both will end soon and that the
hope held up by the road map will be realized.
The hope we have for economic development and
the prospect we see for peace in our subregion can
hardly be made a reality without international
conditions that are conducive to countries such as
Ethiopia to make progress.
In this respect, the general situation is not very
promising. Under the circumstances, without greater
commitment by the developed world to the rapid
economic development of Africa, countries such as
Ethiopia will hardly be in a position to meet the
Millennium Development Goals.
There is, without any doubt, an urgent need for
increasing the quality and the level of assistance by the
developed world to Africa. There is a critical need for
addressing the problems surrounding issues related to
subsidies and the access of products from African
countries to developed countries’ markets.
International solidarity and the promotion of our
14

mutual interests make it imperative that a lasting
solution is found to the debt burden.
Africa is passing through a very difficult and
critical period. The HIV/AIDS pandemic is wreaking
havoc in the continent. As is now widely
acknowledged, this is not simply a health crisis. The
pandemic is also an economic, security and social
crisis with broad and potentially devastating
implications. Hence, this is a challenge not only for
Africa, but also for the entire world.
But Africa is not asking to be rescued by the
international community without discharging its own
responsibilities. What Africa is asking is to be given a
break, as many have been given in the past at some
point in their history. In fact, what is involved here are
mutual obligations. This is the overriding principle
upon which the New Partnership for Africa’s
Development (NEPAD) is based. It is Ethiopia’s hope
that NEPAD will be taken more seriously as a
framework for expanding the cooperation between
Africa and the developed countries in the interest of
ensuring success in Africa’s fight for prosperity and
development, and for a safe, peaceful and truly
globalized world.
The United Nations is facing today one of the
most difficult periods in its close to 60 years of history.
Its legitimacy and credibility is being increasingly
questioned. Many have also questioned its
effectiveness. Not a few have also wondered on many
occasions whether they have always been assisted by
the Organization in nurturing and fostering peace. My
own country has also been disappointed in the past. But
we have never abandoned hope in the United Nations
or in multilateralism, because we know, at the end of
the day, that the United Nations is indispensable. That
is why Ethiopia will always be committed to the United
Nations and its ideals.
It is our hope that all Member States, big and
small, will be fully committed to the United Nations
and its ideals and carry out the long overdue reform of
the Organization with a view to making it more
effective.







